Case 3:20-cv-00976-MMH-MCR Document 5 Filed 09/02/20 Page 1 of 4 PageID 125




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


   JOHN WOOLUM and
   AMY WOOLUM,

                  Plaintiffs,

   vs.                                                         Case No. 3:20-cv-976-J-34MCR

   TIFFIN MOTORHOMES, INC., a foreign
   corporation,

              Defendant.
   _________________________________________/

                                               ORDER

          THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

   jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

   See Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-1280 (11th Cir. 2001); see

   also Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). This obligation exists

   regardless of whether the parties have challenged the existence of subject matter

   jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999)

   (“[I]t is well settled that a federal court is obligated to inquire into subject matter jurisdiction

   sua sponte whenever it may be lacking”). “In a given case, a federal district court must

   have at least one of three types of subject matter jurisdiction: (1) jurisdiction under a

   specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or

   (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading, Corp.,

   128 F.3d 1466, 1469 (11th Cir. 1997).
Case 3:20-cv-00976-MMH-MCR Document 5 Filed 09/02/20 Page 2 of 4 PageID 126




          On August 31, 2020, Defendant Tiffin Motorhomes, Inc. (Tiffin) filed a notice of

   removal, seeking to remove this case from the Circuit Court, Third Judicial Circuit, in and

   for Columbia County, Florida. See generally Notice of Removal (Doc. 1; Notice). In the

   Notice, Tiffin asserts that the Court has subject matter jurisdiction over this action pursuant

   to 28 U.S.C. § 1332 “because this action is between citizens of different states and the

   amount in controversy, assuming the Plaintiffs prevail on their claims, exceeds the sum or

   value of $75,000.” See id. ¶ 6. However, upon review of the Notice and the attached

   Complaint and Jury Demand (see Doc. 1-1; Underlying Complaint), the Court finds that

   Tiffin fails to allege sufficient facts to plausibly demonstrate that the parties are diverse.

   See Taylor v. Appleton, 30 F.3d, 1365, 1367 (11th Cir. 1994). Specifically, Tiffin does not

   sufficiently allege the citizenship of the Plaintiffs. See Notice ¶ 7. In the Notice, Tiffin

   merely alleges that “Plaintiffs are residents of Columbia County, Florida,” see id., and for

   support cites to the Underlying Complaint, in which Plaintiffs allege that they “are

   individuals who were, at all times relevant hereto, residing in Columbia County in the State

   of Florida,” see Complaint ¶ 2.

          For a court to have diversity jurisdiction under 28 U.S.C. § 1332(a), “all plaintiffs

   must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412. To establish

   diversity over a natural person, a party must include allegations of the person’s citizenship,

   not where he or she resides. Taylor, 30 F.3d at 1367. A natural person’s citizenship is

   determined by his or her “domicile,” or “the place of his true, fixed, and permanent home

   and principal establishment. . .to which he has the intention of returning whenever he is

   absent therefrom.” McCormick, 293 F.3d at 1257-58 (quotation and citation omitted).

   “Citizenship, not residence, is the key fact that must be alleged in the complaint to establish



                                                 2
Case 3:20-cv-00976-MMH-MCR Document 5 Filed 09/02/20 Page 3 of 4 PageID 127




   citizenship for a natural person.” Taylor, 30 F.3d at 1367; Miss. Band of Choctaw Indians

   v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with

   ‘residence[.]’”). Thus, the Notice fails to present allegations sufficient to establish that the

   parties are diverse from each other.

           Without additional information regarding the citizenship of the Plaintiffs, the

   allegations presently before the Court are insufficient to invoke the Court’s subject matter

   jurisdiction over this action. 1 Accordingly, it is

           ORDERED:

           Defendant Tiffin Motorhomes, Inc. shall have until September 14, 2020, to provide

   the Court with sufficient information so that it can determine whether it has diversity

   jurisdiction over this action.

           DONE AND ORDERED at Jacksonville, Florida on September 2, 2020.




   1 Indeed, carefully ascertaining the citizenship of the parties and whether the Court has subject matter
   jurisdiction over this action is more than just an academic exercise, as is evident from two Eleventh Circuit
   cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1316-1317
   (11th Cir. Mar. 2, 2017) (vacating summary judgment order after three years of litigation where court
   determined on appeal that the pleadings below had not sufficiently alleged the citizenship of a defendant
   limited liability company, and upon further inquiry, found that the defendant limited liability company had a
   non-diverse member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
   (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where summary judgment
   was reversed on appeal after the appellate court discovered that the pleadings did not sufficiently allege the
   citizenship of the plaintiff LLC, leading to the realization that there was no diversity jurisdiction) (“While the
   requirements of diversity jurisdiction in this scenario are complicated, they are the law. No party in this case
   acted with bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
   done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct and to serve
   as a warning to future diversity jurisdiction litigants. In the end, when the parties do not do their part, the
   burden falls on the courts to make sure parties satisfy the requirements of diversity jurisdiction. We must be
   vigilant in forcing parties to meet the unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                           3
Case 3:20-cv-00976-MMH-MCR Document 5 Filed 09/02/20 Page 4 of 4 PageID 128




   lc27
   Copies to:
   Counsel of Record
   Pro Se Parties




                                         4
